Title: From George Washington to the United States Senate and House of Representatives, 18 February 1791
From: Washington, George
To: United States Senate and House of Representatives



United States. February 18th 1791.
Gentlemen of the Senate and House of Representatives    

I have received from the Secretary of State a report on the proceedings of the Governor of the North Western Territory at Kaskaskia, Kahokia, and Prairie under the Resolution of Congress of August 29th 1788, which containing matter proper for your consideration, I lay before you.

G: Washington

